FILED
                             NOT FOR PUBLICATION                              OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IRVING C. HUMPHREY,                              No. 11-17844

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00075-LJO-JLT

  v.
                                                 MEMORANDUM *
JAMES A. YATES, Warden,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Irving C. Humphrey, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs in connection with his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exposure to valley fever. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment for defendant Yates

because Humphrey failed to establish a genuine dispute of material fact as to

whether Yates personally participated in any alleged constitutional violations. See

Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (a plaintiff must plead that each

defendant violated the Constitution through his own individual actions); Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989) (supervisor is liable for constitutional

violations of subordinates only if he “participated in or directed the violations, or

knew of the violations and failed to act to prevent them”); see also Toguchi, 391

F.3d at 1058 (prison officials act with deliberate indifference only if they know of

and disregard an excessive risk to inmate health).

      The district court did not abuse its discretion in denying Humphrey’s request

to appoint an independent medical expert because Humphrey failed to show that it

was necessary. See Walker v. Am. Home Shield Long Term Disability Plan, 180

F.3d 1065, 1071 (9th Cir. 1999) (setting forth standard of review and noting that

district court has discretion whether to appoint an expert under Fed. R. Evid.

706(a)).

      AFFIRMED.

                                           2                                     11-17844